DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-13, 15-17, and 19-21 remain pending. Claims 1, 8-12, and 19-21 have been amended. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-12, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al (US 20200047343 A1) in view of Sokabe et al (US 20190314989 A1), Trautman et al (US 20200174480 A1), and Lee (US 9229453 B1) (Hereinafter referred to as Bal, Sokabe, Trautman, and Lee respectively).

Regarding Claim 1, Bal discloses a method performed by one or more computers (See at least Bal Paragraph 0199, the method is performed using computer software and hardware), the method comprising: 
receiving an initial plan for performing a particular task with a robot having a sensor (See at least Bal Paragraphs 0056-0057, the planned path is interpreted as an initial plan for performing a task; See at least Bal Paragraph 0052, the sensors are located on the main body of the robot), wherein the initial plan defines: 
an initial path having a plurality of waypoints (See at least Bal Paragraph 0056, the initial plan is an initial path that is planned from waypoints determined in the task area), and 
a footprint space for performing the particular task (See at least Bal Paragraph 0056 and Figure 51, the work area is interpreted as a footprint space), wherein the footprint space: 
includes the plurality of waypoints and is larger than a total volume occupied by the robot while following the initial path (See at least Bal Paragraph 0056 and Figures 51-53, the waypoints are in the task area, which is interpreted as part of the footprint space, and the work area is larger than the total volume of the robot while following the initial path), 
is within boundaries that constrain alternative plans generated while the robot is in operation (See at least Bal Paragraph 0064 and Figure 51, the work area has hard or soft boundaries; See at least Bal Paragraphs 0056-0057 and Figure 53, the alternative paths are interpreted as alternative plans, which are in the work area);… 
receiving a sensor input from the sensor (See at least Bal Paragraph 0057 and Figure 53, the sensor senses an unplanned obstacle); 
determining from the sensor input that the initial plan requires modification to complete the particular task including determining that an obstacle that was not within the footprint space when the initial plan was generated occupies space within the footprint space that blocks the initial path (See at least Bal Paragraph 0057 and Figure 53, the sensor senses an unplanned obstacle that was not originally in the work area during the original scan, and the robot determines an alternate path to avoid the obstacle); 
in response, evaluating…alternative paths around the obstacle that entered the footprint space (See at least Bal Paragraph 0057 and Figure 53, the robot determines an alternate path to avoid the obstacle that entered the footprint space),… 
selecting an alternative path…(See at least Bal Paragraphs 0056-0057 and Figure 53, a path to move around the obstacle within the footprint space is selected); and 
providing, to the robot, control instructions that cause the robot to follow the alternative path…within the footprint space defined by the initial plan (See at least Bal Paragraph 0057 and Figure 53, the robot travels along the alternative path within the footprint space).
	Even though Bal discloses a footprint space, Bal fails to explicitly disclose the footprint space excludes footprint spaces of other robots. 
	However, Sokabe excluding footprint spaces of other robots (See at least Sokabe Paragraph 0056 and Figure 3, when generating a path, the robot is prohibited from entering certain areas such as where other robots are operating, which is interpreted as footprint spaces of other robots). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Bal with Sokabe to exclude footprint spaces of other robots. This would prevent one robot from interfering with another robot’s operation (See at least Sokabe Paragraph 0056). This would increase the overall safety and efficiency of the system because each robot would have its own footprint space to complete its operation and would not collide or interfere with other robots. 
	Even though Bal discloses evaluating a path around the obstacle, modified Bal fails to explicitly disclose evaluating a plurality of alternative paths around the obstacle, each alternative path having a respective plurality of alternative waypoints. 
	However, Trautman teaches evaluating a plurality of alternative paths around the obstacle (See at least Trautman Paragraphs 0036-0037, 0053, and Figures 3 and 6, the robot evaluates a plurality of paths around the dynamic objects), each alternative path having a respective plurality of alternative waypoints (See at least Trautman Paragraph 0053 and Figures 5-6, the paths are connected at the centroids, which are interpreted as alternative waypoints). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Trautman to evaluate a plurality of alternative paths around the obstacle, wherein each alternative path has a plurality of waypoints. This would allow the robot to identify a safe path that avoids collisions with dynamic objects in a changing environment (See at least Trautman Paragraph 0037), which would increase the safety and efficiency of the robot. 
	Even though modified Bal teaches evaluating alternative paths with alternative waypoints and selecting an alternative path, modified Bal fails to disclose rejecting one or more alternative paths having any alternative waypoints that are outside the footprint space defined by the initial plan; and
	selecting an alternative path having alternative waypoints that are all within the footprint space defined by the initial plan. 
	However, Lee teaches rejecting one or more alternative paths having any alternative waypoints that are outside the footprint space defined by the initial plan (See at least Lee Column 10 line 65-Column 11 line 17 and Figures 3-4, the path with the waypoint outside the roadway boundary, which is interpreted as outside the footprint space, is disregarded); and
	selecting an alternative path having alternative waypoints that are all within the footprint space defined by the initial plan (See at least Lee Column 10 line 65-Column 11 line 17 and Figures 3-4, the path with the waypoint inside the roadway boundary, which is interpreted as within the footprint space, is selected). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Lee to reject paths with waypoints outside the footprint space, and to select a path with waypoints within the footprint space. The area outside the footprint space/roadway boundary is a non-drivable area (See at least Lee Column 10 line 65-Column 11 line 17). Therefore, the robot must avoid the object while staying within the footprint space, otherwise the robot would be operating in a non-drivable area, which is unsafe. 

Regarding Claim 7, even though Bal discloses an initial plan, modified Bal fails to disclose evaluating the plurality of alternative paths comprises generating a plurality of alternative paths including adding one or more new waypoints to the initial plan.
However, Trautman teaches generating a plurality of alternative paths (See at least Trautman Paragraphs 0036-0037, 0053, and Figures 3 and 6, the robot generates and evaluates a plurality of paths around the dynamic objects), including adding one or more new waypoints (See at least Trautman Paragraphs 0051, 0053 and Figures 5-6, centroids, which are interpreted as alternative waypoints, are added and used to determine paths around the dynamic objects).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Trautman to generate a plurality of alternative paths that include adding waypoints. This would allow the robot to identify a safe path that avoids collisions with dynamic objects in a changing environment (See at least Trautman Paragraph 0037), which would increase the safety and efficiency of the robot.

Regarding Claim 8, Hayashi discloses the robot performs the particular task within a workcell (See at least Bal Paragraph 0074 and Figure 39, the robot performs operation in the service area, which is interpreted as a workcell), and the footprint space comprises a three-dimensional volume enclosed within the boundaries that constrain the alternative plans generated while the robot is in operation (See at least Bal Paragraph 0074 and Figure 39, the footprint space is represented as a three-dimensional volume enclosed by a boundary; See at least Bal Paragraph 0064 and Figure 51, the work area/footprint space has hard or soft boundaries; See at least Bal Paragraphs 0056-0057 and Figure 53, the alternative paths are interpreted as alternative plans, which are in the work area), the boundaries being defined by coordinate locations mapped to the workcell (See at least Bal Paragraphs 0056, 0064, and Figure 51, the boundaries are defined with actual coordinate locations in the map).

Regarding Claim 10, modified Bal fails to disclose selecting the alternative path includes selecting an alternative path that remains outside of a threshold range to any obstacle.
However, Trautman teaches this limitation (See at least Trautman Paragraphs 0037, 0059, and 0066, the robot travels along a path that is not within a predetermined radius of the objects, which is interpreted as outside a threshold range). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Bal with Trautman to select an alternative path that remains outside of a threshold range to an obstacle. The obstacles may be a human that requires personal space, so the robot does not approach the object too closely (See at least Trautman Paragraphs 0037). This would increase the safety of the system by preventing a robot from getting too close to a dynamic object, which would decrease the probability of a collision. 

Regarding Claim 11, Bal fails to explicitly disclose the footprint spaces of the other robots constrain alternative plans for the other robots that are generated while the other robots are in operation.
However, Bal does disclose footprint spaces of robots constraining alternative plans for the robot (See at least Bal Paragraphs 0056-0057 and Figure 53, the alternative paths are interpreted as alternative plans, which are in the work area), and Sokabe teaches footprint spaces of other robots (See at least Sokabe Paragraph 0056 and Figure 3, when generating a path, the robot is prohibited from entering certain areas such as where other robots are operating which is interpreted as footprint spaces of other robots). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Bal with Sokabe to have the footprint spaces of the other robots constrain alternative plans for the other robots. This would prevent one robot from interfering with another robot’s operation (See at least Sokabe Paragraph 0056). This would increase the overall safety and efficiency of the system because each robot would have its own footprint space to complete its operation and would not collide or interfere with other robots. 

Regarding Claim 12, Bal discloses a system comprising one or more computers (See at least Bal Paragraph 0058, the robot has a processor, which is interpreted as one or more computers), and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (See at least Bal Paragraph 0058, the robot has memory with instructions to be executed by the processor) comprising: 
receiving an initial plan for performing a particular task with a robot having a sensor (See at least Bal Paragraphs 0056-0057, the planned path is interpreted as an initial plan for performing a task; See at least Bal Paragraph 0052, the sensors are located on the main body of the robot), wherein the initial plan defines: 
an initial path having a plurality of waypoints (See at least Bal Paragraph 0056, the initial plan is an initial path that is planned from waypoints determined in the task area), and 
a footprint space for performing the particular task (See at least Bal Paragraph 0056 and Figure 51, the work area is interpreted as a footprint space), wherein the footprint space: 
includes the plurality of waypoints and is larger than a total volume occupied by the robot while following the initial path (See at least Bal Paragraph 0056 and Figures 51-53, the waypoints are in the task area, which is interpreted as part of the footprint space, and the work area is larger than the total volume of the robot while following the initial path), 
is within boundaries that constrain alternative plans generated while the robot is in operation (See at least Bal Paragraph 0064 and Figure 51, the work area has hard or soft boundaries; See at least Bal Paragraphs 0056-0057 and Figure 53, the alternative paths are interpreted as alternative plans, which are in the work area);… 
receiving a sensor input from the sensor (See at least Bal Paragraph 0057 and Figure 53, the sensor senses an unplanned obstacle); 
determining from the sensor input that the initial plan requires modification to complete the particular task including determining that an obstacle that was not within the footprint space when the initial plan was generated occupies space within the footprint space that blocks the initial path (See at least Bal Paragraph 0057 and Figure 53, the sensor senses an unplanned obstacle that was not originally in the work area during the original scan, and the robot determines an alternate path to avoid the obstacle); 
in response, evaluating…alternative paths around the obstacle that entered the footprint space (See at least Bal Paragraph 0057 and Figure 53, the robot determines an alternate path to avoid the obstacle that entered the footprint space),… 
selecting an alternative path…(See at least Bal Paragraphs 0056-0057 and Figure 53, a path to move around the obstacle within the footprint space is selected); and 
providing, to the robot, control instructions that cause the robot to follow the alternative path…within the footprint space defined by the initial plan (See at least Bal Paragraph 0057 and Figure 53, the robot travels along the alternative path within the footprint space).
	Even though Bal discloses a footprint space, Bal fails to explicitly disclose the footprint space excludes footprint spaces of other robots. 
	However, Sokabe excluding footprint spaces of other robots (See at least Sokabe Paragraph 0056 and Figure 3, when generating a path, the robot is prohibited from entering certain areas such as where other robots are operating, which is interpreted as footprint spaces of other robots). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Bal with Sokabe to exclude footprint spaces of other robots. This would prevent one robot from interfering with another robot’s operation (See at least Sokabe Paragraph 0056). This would increase the overall safety and efficiency of the system because each robot would have its own footprint space to complete its operation and would not collide or interfere with other robots. 
	Even though Bal discloses evaluating a path around the obstacle, modified Bal fails to explicitly disclose evaluating a plurality of alternative paths around the obstacle, each alternative path having a respective plurality of alternative waypoints. 
	However, Trautman teaches evaluating a plurality of alternative paths around the obstacle (See at least Trautman Paragraphs 0036-0037, 0053, and Figures 3 and 6, the robot evaluates a plurality of paths around the dynamic objects), each alternative path having a respective plurality of alternative waypoints (See at least Trautman Paragraph 0053 and Figures 5-6, the paths are connected at the centroids, which are interpreted as alternative waypoints). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Trautman to evaluate a plurality of alternative paths around the obstacle, wherein each alternative path has a plurality of waypoints. This would allow the robot to identify a safe path that avoids collisions with dynamic objects in a changing environment (See at least Trautman Paragraph 0037), which would increase the safety and efficiency of the robot. 
	Even though modified Bal teaches evaluating alternative paths with alternative waypoints and selecting an alternative path, modified Bal fails to disclose rejecting one or more alternative paths having any alternative waypoints that are outside the footprint space defined by the initial plan; and
	selecting an alternative path having alternative waypoints that are all within the footprint space defined by the initial plan. 
	However, Lee teaches rejecting one or more alternative paths having any alternative waypoints that are outside the footprint space defined by the initial plan (See at least Lee Column 10 line 65-Column 11 line 17 and Figures 3-4, the path with the waypoint outside the roadway boundary, which is interpreted as outside the footprint space, is disregarded); and
	selecting an alternative path having alternative waypoints that are all within the footprint space defined by the initial plan (See at least Lee Column 10 line 65-Column 11 line 17 and Figures 3-4, the path with the waypoint inside the roadway boundary, which is interpreted as within the footprint space, is selected). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Lee to reject paths with waypoints outside the footprint space, and to select a path with waypoints within the footprint space. The area outside the footprint space/roadway boundary is a non-drivable area (See at least Lee Column 10 line 65-Column 11 line 17). Therefore, the robot must avoid the object while staying within the footprint space, otherwise the robot would be operating in a non-drivable area, which is unsafe. 

Regarding Claim 19, Hayashi discloses the robot performs the particular task within a workcell (See at least Bal Paragraph 0074 and Figure 39, the robot performs operation in the service area, which is interpreted as a workcell), and the footprint space comprises a three-dimensional volume enclosed within the boundaries that constrain the alternative plans generated while the robot is in operation (See at least Bal Paragraph 0074 and Figure 39, the footprint space is represented as a three-dimensional volume enclosed by a boundary; See at least Bal Paragraph 0064 and Figure 51, the work area/footprint space has hard or soft boundaries; See at least Bal Paragraphs 0056-0057 and Figure 53, the alternative paths are interpreted as alternative plans, which are in the work area), the boundaries being defined by coordinate locations mapped to the workcell (See at least Bal Paragraphs 0056, 0064, and Figure 51, the boundaries are defined with actual coordinate locations in the map).

Regarding Claim 20, Bal discloses a non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations (See at least Bal Paragraph 0058, the robot has memory, which is interpreted as the storage medium, with instructions to be executed by the processor) comprising: 
receiving an initial plan for performing a particular task with a robot having a sensor (See at least Bal Paragraphs 0056-0057, the planned path is interpreted as an initial plan for performing a task; See at least Bal Paragraph 0052, the sensors are located on the main body of the robot), wherein the initial plan defines: 
an initial path having a plurality of waypoints (See at least Bal Paragraph 0056, the initial plan is an initial path that is planned from waypoints determined in the task area), and 
a footprint space for performing the particular task (See at least Bal Paragraph 0056 and Figure 51, the work area is interpreted as a footprint space), wherein the footprint space: 
includes the plurality of waypoints and is larger than a total volume occupied by the robot while following the initial path (See at least Bal Paragraph 0056 and Figures 51-53, the waypoints are in the task area, which is interpreted as part of the footprint space, and the work area is larger than the total volume of the robot while following the initial path), 
is within boundaries that constrain alternative plans generated while the robot is in operation (See at least Bal Paragraph 0064 and Figure 51, the work area has hard or soft boundaries; See at least Bal Paragraphs 0056-0057 and Figure 53, the alternative paths are interpreted as alternative plans, which are in the work area);… 
receiving a sensor input from the sensor (See at least Bal Paragraph 0057 and Figure 53, the sensor senses an unplanned obstacle); 
determining from the sensor input that the initial plan requires modification to complete the particular task including determining that an obstacle that was not within the footprint space when the initial plan was generated occupies space within the footprint space that blocks the initial path (See at least Bal Paragraph 0057 and Figure 53, the sensor senses an unplanned obstacle that was not originally in the work area during the original scan, and the robot determines an alternate path to avoid the obstacle); 
in response, evaluating…alternative paths around the obstacle that entered the footprint space (See at least Bal Paragraph 0057 and Figure 53, the robot determines an alternate path to avoid the obstacle that entered the footprint space),… 
selecting an alternative path…(See at least Bal Paragraphs 0056-0057 and Figure 53, a path to move around the obstacle within the footprint space is selected); and 
providing, to the robot, control instructions that cause the robot to follow the alternative path…within the footprint space defined by the initial plan (See at least Bal Paragraph 0057 and Figure 53, the robot travels along the alternative path within the footprint space).
	Even though Bal discloses a footprint space, Bal fails to explicitly disclose the footprint space excludes footprint spaces of other robots. 
	However, Sokabe excluding footprint spaces of other robots (See at least Sokabe Paragraph 0056 and Figure 3, when generating a path, the robot is prohibited from entering certain areas such as where other robots are operating, which is interpreted as footprint spaces of other robots). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Bal with Sokabe to exclude footprint spaces of other robots. This would prevent one robot from interfering with another robot’s operation (See at least Sokabe Paragraph 0056). This would increase the overall safety and efficiency of the system because each robot would have its own footprint space to complete its operation and would not collide or interfere with other robots. 
	Even though Bal discloses evaluating a path around the obstacle, modified Bal fails to explicitly disclose evaluating a plurality of alternative paths around the obstacle, each alternative path having a respective plurality of alternative waypoints. 
	However, Trautman teaches evaluating a plurality of alternative paths around the obstacle (See at least Trautman Paragraphs 0036-0037, 0053, and Figures 3 and 6, the robot evaluates a plurality of paths around the dynamic objects), each alternative path having a respective plurality of alternative waypoints (See at least Trautman Paragraph 0053 and Figures 5-6, the paths are connected at the centroids, which are interpreted as alternative waypoints). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Trautman to evaluate a plurality of alternative paths around the obstacle, wherein each alternative path has a plurality of waypoints. This would allow the robot to identify a safe path that avoids collisions with dynamic objects in a changing environment (See at least Trautman Paragraph 0037), which would increase the safety and efficiency of the robot. 
	Even though modified Bal teaches evaluating alternative paths with alternative waypoints and selecting an alternative path, modified Bal fails to disclose rejecting one or more alternative paths having any alternative waypoints that are outside the footprint space defined by the initial plan; and
	selecting an alternative path having alternative waypoints that are all within the footprint space defined by the initial plan. 
	However, Lee teaches rejecting one or more alternative paths having any alternative waypoints that are outside the footprint space defined by the initial plan (See at least Lee Column 10 line 65-Column 11 line 17 and Figures 3-4, the path with the waypoint outside the roadway boundary, which is interpreted as outside the footprint space, is disregarded); and
	selecting an alternative path having alternative waypoints that are all within the footprint space defined by the initial plan (See at least Lee Column 10 line 65-Column 11 line 17 and Figures 3-4, the path with the waypoint inside the roadway boundary, which is interpreted as within the footprint space, is selected). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Lee to reject paths with waypoints outside the footprint space, and to select a path with waypoints within the footprint space. The area outside the footprint space/roadway boundary is a non-drivable area (See at least Lee Column 10 line 65-Column 11 line 17). Therefore, the robot must avoid the object while staying within the footprint space, otherwise the robot would be operating in a non-drivable area, which is unsafe. 

Regarding Claim 21, Bal discloses the total volume occupied by the robot while following the initial path includes a volume of space occupied by the robot at each waypoint of the plurality of waypoints of the initial path (See at least Bal Paragraph 0056 and Figures 51-53, the waypoints of the initial path are in the task area, which is interpreted as the total volume). 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bal in view of Sokabe, Trautman, and Lee, and in further view of Joo et al (US 20200189107 A1) (Hereinafter referred to as Joo).

Regarding Claim 2, modified Bal fails to disclose determining that the initial plan requires modification comprises determining that an object of the particular task is in a different location than a location specified in the initial plan.
However, Joo teaches this limitation (See at least Joo Paragraph 0088, the main body is controlled in response to the target object changing positions).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Hayashi with Joo to modify the plan based on an object of the task changing locations. An object may change positions in the area where a robot is operating (See at least Joo Paragraph 0018). A robot that can detect an object changing positions can adapt to the object (See at least Joo Paragraphs 0091-0093). By adapting to the object in the area where the robot is operating, the robot can still perform its operations as intended in a dynamic environment, thus increasing the operability and efficiency of the robot.  

Regarding Claim 13, modified Hayashi fails to disclose determining that the initial plan requires modification comprises determining that an object of the particular task is in a different location than a location specified in the initial plan.
However, Joo teaches this limitation (See at least Joo Paragraph 0088, the main body is controlled in response to the target object changing positions).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Hayashi with Joo to modify the plan based on an object of the task changing locations. An object may change positions in the area where a robot is operating (See at least Joo Paragraph 0018). A robot that can detect an object changing positions can adapt to the object (See at least Joo Paragraphs 0091-0093). By adapting to the object in the area where the robot is operating, the robot can still perform its operations as intended in a dynamic environment, thus increasing the operability and efficiency of the robot.  

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bal in view of Sokabe, Trautman, and Lee, and in further view of Prats (US 10946519 B1) (Hereinafter referred to as Prats).

Regarding Claim 4, modified Bal fails to disclose evaluating the plurality of alternative paths is performed during online operation of the robot.
However, Trautman teaches this limitation (See at least Trautman Paragraphs 0036-0037, 0053, and Figures 3 and 6, the robot evaluates a plurality of paths around the dynamic objects while the robot is operating).
 	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Trautman to evaluate a plurality of alternative paths when the robot is online. This would allow the robot to identify a safe path that avoids collisions with dynamic objects in a changing environment (See at least Trautman Paragraph 0037), which would increase the safety and efficiency of the robot. 
Modified Bal fails to disclose the initial plan is computed offline. 
However, Prats teaches this limitation (See at least Prats Column 7 lines 40-58, trajectories for the robot are computed offline). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Bal with Prats to compute the initial plan offline. Computing plans offline allows the robot to have sufficient time and/or computing resources to perform more resource-intensive trajectory calculations (See at least Prats Column 7 lines 40-58). This would increase the overall efficiency and operability of the robot. 

Regarding Claim 5, modified Bal fails to disclose evaluating the plurality of alternative paths is performed during online operation of the robot.
However, Trautman teaches this limitation (See at least Trautman Paragraphs 0036-0037, 0053, and Figures 3 and 6, the robot evaluates a plurality of paths around the dynamic objects while the robot is operating).
 	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Trautman to evaluate a plurality of alternative paths when the robot is online. This would allow the robot to identify a safe path that avoids collisions with dynamic objects in a changing environment (See at least Trautman Paragraph 0037), which would increase the safety and efficiency of the robot. 
Modified Bal fails to disclose the plurality of alternative paths are computed offline. 
However, Prats teaches this limitation (See at least Prats Column 8 lines 39-55, a second trajectory is calculate offline). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Bal with Prats to compute the alternative paths offline. Computing paths offline allows the robot to have sufficient time and/or computing resources to perform more resource-intensive trajectory calculations (See at least Prats Column 7 lines 40-58). This would increase the overall efficiency and operability of the robot. 

Regarding Claim 15, modified Bal fails to disclose evaluating the plurality of alternative paths is performed during online operation of the robot.
However, Trautman teaches this limitation (See at least Trautman Paragraphs 0036-0037, 0053, and Figures 3 and 6, the robot evaluates a plurality of paths around the dynamic objects while the robot is operating).
 	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Trautman to evaluate a plurality of alternative paths when the robot is online. This would allow the robot to identify a safe path that avoids collisions with dynamic objects in a changing environment (See at least Trautman Paragraph 0037), which would increase the safety and efficiency of the robot. 
Modified Bal fails to disclose the initial plan is computed offline. 
However, Prats teaches this limitation (See at least Prats Column 7 lines 40-58, trajectories for the robot are computed offline). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Bal with Prats to compute the initial plan offline. Computing plans offline allows the robot to have sufficient time and/or computing resources to perform more resource-intensive trajectory calculations (See at least Prats Column 7 lines 40-58). This would increase the overall efficiency and operability of the robot. 

Regarding Claim 16, modified Bal fails to disclose evaluating the plurality of alternative paths is performed during online operation of the robot.
However, Trautman teaches this limitation (See at least Trautman Paragraphs 0036-0037, 0053, and Figures 3 and 6, the robot evaluates a plurality of paths around the dynamic objects while the robot is operating).
 	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Trautman to evaluate a plurality of alternative paths when the robot is online. This would allow the robot to identify a safe path that avoids collisions with dynamic objects in a changing environment (See at least Trautman Paragraph 0037), which would increase the safety and efficiency of the robot. 
Modified Bal fails to disclose the plurality of alternative paths are computed offline. 
However, Prats teaches this limitation (See at least Prats Column 8 lines 39-55, a second trajectory is calculate offline). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Bal with Prats to compute the alternative paths offline. Computing paths offline allows the robot to have sufficient time and/or computing resources to perform more resource-intensive trajectory calculations (See at least Prats Column 7 lines 40-58). This would increase the overall efficiency and operability of the robot. 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bal in view of Sokabe, Trautman, and Lee, and in further view of Hayashi et al (US 20200139545 A1) (Hereinafter referred to as Hayashi).

Regarding Claim 6, modified Bal fails to disclose evaluating the plurality of alternative paths comprises generating a plurality of alternative paths.
However, Trautman teaches this limitation (See at least Trautman Paragraphs 0036-0037, 0053, and Figures 3 and 6, the robot generates and evaluates a plurality of paths around the dynamic objects).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Trautman to generate a plurality of alternative paths This would allow the robot to identify a safe path that avoids collisions with dynamic objects in a changing environment (See at least Trautman Paragraph 0037), which would increase the safety and efficiency of the robot.
Modified Bal fails to disclose performing respective modifications to one or more waypoints of the initial plan.
However, Hayashi discloses performing respective modifications to one or more waypoints of the initial plan (See at least Hayashi Paragraphs 0142-0145 and Figure 11, the waypoints n1, n2, and n4 of the initial path are moved creating other routes).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Hayashi to perform modifications to one or more waypoints of the initial path. This would allow the robot to avoid obstacles and minimize the cost function of the path (See at least Hayashi Paragraphs 0142-0145), while still following the general direction of the initial path. 

Regarding Claim 17, modified Bal fails to disclose evaluating the plurality of alternative paths comprises generating a plurality of alternative paths.
However, Trautman teaches this limitation (See at least Trautman Paragraphs 0036-0037, 0053, and Figures 3 and 6, the robot generates and evaluates a plurality of paths around the dynamic objects).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Trautman to generate a plurality of alternative paths This would allow the robot to identify a safe path that avoids collisions with dynamic objects in a changing environment (See at least Trautman Paragraph 0037), which would increase the safety and efficiency of the robot.
Modified Bal fails to disclose performing respective modifications to one or more waypoints of the initial plan.
However, Hayashi discloses performing respective modifications to one or more waypoints of the initial plan (See at least Hayashi Paragraphs 0142-0145 and Figure 11, the waypoints n1, n2, and n4 of the initial path are moved creating other routes).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Bal with Hayashi to perform modifications to one or more waypoints of the initial path. This would allow the robot to avoid obstacles and minimize the cost function of the path (See at least Hayashi Paragraphs 0142-0145), while still following the general direction of the initial path. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bal in view of Sokabe, Trautman, and Lee, and in further view of Carrasco et al (US 9633143 B2) (Hereinafter referred to as Carrasco)

Even though Bal discloses a robot occupying a volume while following an initial path, modified Bal fails to disclose the footprint space comprises a three-dimensional offset distance from a swept volume corresponding to the total volume occupied by the robot while following the initial path.
However, Carrasco teaches a three-dimensional offset distance from a swept volume corresponding to the total volume occupied by a vehicle while following the initial path (See at least Carrasco Column 26 line 60- Column 27 line 8, a 3D swept envelope is offset from the volume occupied by the vehicle as the vehicle moves between the initial position and the displaced position, which is interpreted as an initial path). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings disclosed in modified Bal with Carrasco to have the footprint be three-dimensionally offset from a swept volume corresponding to the robot’s initial path. A swept volume allows the robot to determine if the robot will collide with any obstacles (See at least Carrasco Column 26 line 60- Column 27 line 8). Having the swept volume be offset will allow the robot to determine the minimum extents of a passageway (See at least Carrasco Column 26 line 60- Column 27 line 8). This would increase the overall operability and safety of the robot by allowing the robot to determine if it will collide with any obstacles, and if the robot can pass through certain passageways. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges the amended claims 1, 12, and 20 overcome the prior art previously used. However, the claims are now rejected over Bal in view of Sokabe, Trautman, and Lee. Therefore, the claims still stand rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664